             Case 3:18-cr-00465-MMC Document 138 Filed 10/02/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN HORN (CABN 285485)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, 9th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6831
 7        FAX: (415) 436-7234
          Laura.Vartain@usdoj.gov
 8
   NICHOLAS O. HUNTER (DCBN 1022355)
 9 STEPHEN JAMES MARZEN (NYBN 2007094)

10         Trial Attorney, National Security Division
           950 Pennsylvania Ave., NW
11         Washington, DC 20530
           Tel: (202) 353-3434
12         Fax: (202) 233-2146
           Nicholas.Hunter@usdoj.gov
13         stephen.marzen@usdoj.gov

14 Attorneys for United States of America

15                                 UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN FRANCISCO DIVISION

18
     UNITED STATES OF AMERICA,           ) CASE NO. CR 18-465 MMC
19                                       )
           Plaintiff,                    ) STIPULATION REGARDING PROPOSED PRE-
20                                       ) TRIAL SCHEDULE AND [PROPOSED] ORDER
        v.                               )
21                                       )
     UNITED MICROELECTONICS              )
22   CORPORATION, INC.; FUJIAN JINHUA    )
     INTEGRATED CIRCUIT, CO., LTD.; CHEN )
23   ZHENGKUN, a.k.a. STEPHEN CHEN; HE   )
     JIANTING, a.k.a. J.T. HO; and WANG  )
24   YUNGMING, a.k.a. KENNY WANG.        )
                                         )
25         Defendants.                   )

26         Pursuant to the Court’s order of September 9, 2020 (Dkt No. 131), the United States and

27 defendants Fujian Jinhua Integrated Circuit Co. (“Jinhua”) and United Microelectronics Corporation,

28
     STIPULATION REGARDING PRE-TRIAL SCHEDULE
     CR 18-465 MMC
                Case 3:18-cr-00465-MMC Document 138 Filed 10/02/20 Page 2 of 4




 1 Inc. (“UMC”) jointly propose the following pre-trial schedule for the Court’s consideration:

 2   Event                                                                        Date
     U.S. shall produce all Brady, Giglio, Jencks (excluding grand jury           December 21, 2020
 3   testimony), and Rule 16(a) Materials (except expert disclosures)
     Government Expert Disclosures (Rule 16(a)(1)(G))                             April 2, 2021
 4   Dispositive and Discovery Motion Deadline (including all Rule 12(b)(3)       April 23, 2021
     Motions).1
 5   Briefing and Hearing Schedules on Dispositive and Discovery Motions          To be set by Court
     Defense Expert Disclosures (Rule 16(b)(1)(C))                                April 30, 2021
 6   Government’s Disclosure of grand jury testimony of witnesses intended to     April 30, 2021
     be called at trial
 7   Reciprocal Discovery from Defendants (pursuant to Rule 16(b)(1)(A), (B))     May 14, 2021
     Government Rebuttal Expert Disclosures                                       May 28, 2021
 8   Government Exhibit List/Witness List for case-in-chief                       May 28, 2021
     Motions in Limine/Daubert Motions                                            June 18, 2021
 9        x Oppositions                                                                x July 2, 2021
          x Replies                                                                    x July 9, 2021
10        x Hearing                                                                    x July 13, 2021
     Defense Exhibit List/Witness List for case-in-chief                          July 6, 2021
11   Pre-Trial Conference Statement pursuant to L.R. 17.1-1 (as modified by the   July 6, 2021
     above) as well as:
12        x Joint Factual Stipulations
          x Proposed Juror Questionnaires
13
          x Proposed Voir Dire Questions
          x Proposed Jury Instructions
14
          x Proposed Verdict Forms
     FINAL PRE-TRIAL CONFERENCE                                                   July 13, 2021 at 10:00 a.m.
15

16   TRIAL                                                                        August 9, 2021 at 9:00 a.m.
                                                                                  (Jury Trial — Estimate: 4-8 weeks)
17

18          SO STIPULATED AND AGREED

19

20    Dated: September 30, 2020                                  Respectfully Submitted,

21                                                               DAVID L. ANDERSON
                                                                 United States Attorney
22
                                                                  /s/ Nicholas O. Hunter
23                                                               LAURA VARTAIN HORN
24                                                               Assistant United States Attorneys

25                                                               NICHOLAS O. HUNTER
                                                                 Trial Attorney, National Security Division
26

27
            1
28              All discovery motions based on materials produced to date to be filed by this date.
     STIPULATION REGARDING PRE-TRIAL SCHEDULE
     CR 18-465 MMC
            Case 3:18-cr-00465-MMC Document 138 Filed 10/02/20 Page 3 of 4




 1                                               /s/ Matthew E. Sloan
                                                JACK P. DICANIO
 2                                              MATTHEW E. SLOAN
                                                Attorney for Defendant
 3
                                                Fujian Jinhua Integrated Circuit Co. Ltd.
 4
                                                 /s/ Leslie Caldwell
 5                                              LESLIE CALDWELL
                                                Attorney for Defendant
 6                                              United Microelectronics Corp., Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGARDING PRE-TRIAL SCHEDULE
     CR 18-465 MMC
                Case 3:18-cr-00465-MMC Document 138 Filed 10/02/20 Page 4 of 4




 1                                                [PROPOSED] ORDER

 2        To providefor
          To provide forthe
                          theorderly
                               orderly presentation
                                     presentation andof resolution
                                                      resolution    of pretrial
                                                                 of pretrial    matters,
                                                                             matters, and, and, having
                                                                                           having considered
      considered the
 3        Based upon the parties’ stipulation and for good cause shown, the Court ORDERS that the pre-
 4    trial schedule in this case is as follows:
 5
     Event                                                                        Date
 6   U.S. shall produce all Brady, Giglio, Jencks (excluding grand jury           December 21, 2020
     testimony), and Rule 16(a) Materials (except expert disclosures)
 7   Government Expert Disclosures (Rule 16(a)(1)(G))                             April 2, 2021
     Dispositive and Discovery Motion Deadline (including all Rule 12(b)(3)                      April 21,
                                                                                  April 23, 2021 April     20
                                                                                                       21,2021
                                                                                                           201
 8   Motions).1
     Briefing and Hearing Schedules on Dispositive and Discovery Motions
 9            Oppositions                                                         May 5, 2021
              Replies                                                             May 12, 2021
10            Hearing                                                             May 26, 2021, at 2:15 p.m.
     Defense Expert Disclosures (Rule 16(b)(1)(C))                                April 30, 2021
11   Government’s Disclosure of grand jury testimony of witnesses intended to     April 30, 2021
     be called at trial
12   Reciprocal Discovery from Defendants (pursuant to Rule 16(b)(1)(A), (B))     May 14, 2021
     Government Rebuttal Expert Disclosures                                       May 28, 2021    May 18, 2021
13
     Government Exhibit List/Witness List for case-in-chief                       May 28, 2021
     Motions in Limine/Daubert Motions                                            June 18, 2021   June 8, 2021
14                                                                                                June 22, 2021
              Oppositions                                                         July 2, 2021
              Replies                                                             July 9, 2021    June 29 , 2021
15            Hearing                                                             July 13, 2021   July 13, 2021
     Defense Exhibit List/Witness List for case-in-chief                          July 6, 2021
16                                                                                                June 29, 2021
     Pre-Trial Conference Statement pursuant to L.R. 17.1-1 (as modified by the   July 6, 2021
     above) as well as:
17
              Joint Factual Stipulations
              Proposed Juror Questionnaires
18            Proposed Voir Dire Questions
              Proposed Jury Instructions
19            Proposed Verdict Forms
     FINAL PRE-TRIAL CONFERENCE                                                   July 13, 2021 at 10:00 a.m.
20
     TRIAL                                                                        August 9, 2021 at 9:00 a.m.
21

22
            IT IS SO ORDERED
23
              October 2, 2020
      DATED: _____________________                                       ________________________________
                                                                         ___
                                                                          ____
                                                                             _ __
                                                                             __ ___________
                                                                                          ____________________
                                                                                          __                _
                                                                                                            __
24
                                                                         HON.
                                                                         HON MAXINE
                                                                         HO     MAXINE M. CHESNEY
                                                                                               CHESNEY
25                                                                       United
                                                                              ed States District Judge
                                                                         Unitted
26

27
            1
28              All discovery motions based on materials produced to date to be filed by this date.
     STIPULATION REGARDING PRE-TRIAL SCHEDULE
     CR 18-465 MMC
